Citation Nr: 1205449
Decision Date: 02/13/12	Archive Date: 04/11/12

DOCKET NO. 08-24 410	)        DATE   FEB 13 2012

On appeal from the Department of Veterans Affairs Regional Office in St. Petersburg, Florida

THE ISSUE

Entitlement to an increased disability rating for degenerative disc disease of the lumbar spine, currently rated 20 percent disabling.

REPRESENTATION 

Veteran represented by:      Florida Department of Veterans Affairs

WITNESS AT HEARING ON APPEAL 

The Veteran

ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel

INTRODUCTION

The Veteran served on active duty from August 1987 to November 1987.

This matter came to the Board of Veterans' Appeals (Board) from a rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to a disability rating in excess of 10 percent for degenerative disc disease, lumbar spine. The Veteran testified at a Board hearing in November 2009; the transcript is of record. This matter was remanded in May 2010.

In an October 2011 rating decision, the RO assigned a 20 percent disability rating to degenerative disc disease, lumbar spine, effective October 28, 2010. Although an increased rating has been granted, the issue remains in appellate status, as the maximum schedular rating has not been assigned and the higher rating was not assigned during the entire appeal period. AB v. Brown, 6 Vet. App. 35 (1993).

In the October 2011 rating decision, the RO granted entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service connected disabilities, effective October 28, 2010. The grant of a TDIU constituted a full award of the benefit sought on appeal as to that issue. See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997). To date, neither the Veteran nor his representative submitted a jurisdiction-conferring notice of disagreement as to the down-stream elements of effective date within the applicable time period. Thus, that issue is not currently in appellate status. Id.

FINDINGS OF FACT

1. From September 4, 2007, degenerative disc disease of the lumbar spine is productive of limitation of range of motion and pain on motion; forward flexion is not limited to 30 degrees or less, and neither favorable nor unfavorable ankylosis is shown; incapacitating episodes of intervertebral disc syndrome having a total duration of at least 4 weeks during the past 12 months are not shown; neurological

-2-

symptomatology manifested by bowel or bladder impairment attributable to degenerative disc disease is not shown.

2. The Veteran's right lower extremity radiculopathy is manifested by mild incomplete paralysis which is wholly sensory.

CONCLUSION OF LAW

1. From September 4, 2007, the criteria for a disability rating of 20 percent for degenerative disc disease of the lumbar spine have been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Codes 5235-5243 (2011).

2. The criteria for a disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Codes 5235-5243 (2011).

3. From September 4, 2007, the criteria for a separate 10 percent rating for radiculopathy of the right lower extremity have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Codes 8521, 8720(2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

-3-

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.

In October 2007, a VCAA letter was issued to the Veteran with regard to his increased rating claim, which predated the December 2007 AOJ decision. Id. The VCAA letter notified the Veteran of what information and evidence is needed to substantiate his claim, the information and evidence that must be submitted by the claimant, what information and evidence will be obtained by VA, and the type of evidence necessary to establish an effective date. Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24,2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board acknowledges a decision from the Court that provided additional guidance on the content of the notice that is required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) in claims involving increase compensation benefits. See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). The Board points out that the U.S. Court of Appeals for the Federal Circuit reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence. See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). In August 2008, the Veteran was issued a Vazquez letter, thus this constitutes proper notice.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency along the way. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice. See Shinseki v. Sanders, 129 S.Ct.1696 (2009)

-4-

(Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) See also Mayfield v. Nicholson, AAA F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the May 2010 Board Remand. The evidence of record contains the Veteran's VA outpatient treatment records, and lay statements and testimony of the Veteran. There is no indication of relevant, outstanding records which would support the Veteran's increased rating claim. 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(l)-(3). The Veteran underwent VA examinations in December 2007 and October 2010 pertaining to his lumbar spine, and the October 2010 examination report addressed radiculopathy. The Board finds that collectively such examination reports are thorough and contain sufficient information to decide the increased rating issue on appeal. See Massey v. Brown, 1 Vet. App. 204 (1994).

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the increased rating issue on appeal.

Increased rating

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). However, where an increase in the level of a service-connected disability is at issue, the primary concern is the

-5-

present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007). The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. DeLuca v. Brown, 8 Vet. App. 202 (1995). Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

Lumbar spine

Lumbosacral or cervical strain is evaluated under DC 5237. Degenerative arthritis of the spine is evaluated under DC 5242. Intervertebral disc syndrome is evaluated under DC 5243.

The general rating formula provides for the following disability ratings for diseases or injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. It applies to Diagnostic Codes 5235 to 5243 unless the disability rated under Diagnostic Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

For purposes of this case, the Board notes that under the general rating formula for diseases and injuries of the spine, ratings are assigned as follows:

1) 10 percent - Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of

-6-

the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height;

2) 20 percent - Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

3) 30 percent - Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine;

4) 40 percent  Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine;

5) 50 percent  Unfavorable ankylosis of the entire thoracolumbar spine; and

6) 100 percent  Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero

-7-

to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

The DCs for the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal

-8-

stenosis; 5239 Spondylolisthesis or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also diagnostic code 5003); 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined. See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides for a 10 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months. A 20 percent disability rating is awarded for disability with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent evaluation is in order. Finally, a maximum schedular rating of 60 percent is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

DC 5003, for degenerative arthritis provides that degenerative arthritis, established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200, etc.). When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003. 38 C.F.R. § 4.71a, DC 5003.

Service connection is in effect for degenerative disc disease, lumbar spine, rated 10 percent disabling, effective September 23, 2005, pursuant to Diagnostic Codes 5010-5243. The Veteran's increased rating claim was received on September 4,

-9-

2007. As detailed hereinabove, a 20 percent disability rating is in effect, effective October 28, 2010, pursuant to the same diagnostic criteria.

In consideration of the general rating criteria for diseases of the spine, the Board has determined that a disability rating of 20 percent is warranted from September 4, 2007. On examination in December 2007, forward flexion was from 0 to 70 degrees with no change with repetition and pain began/ended from 0 to 40 degrees. The examiner commented that range of motion was reduced due to pain. At the Board hearing, the Veteran testified that just prior to undergoing the VA examination he had received a cortisone shot and thus was able to function a little bit better. As soon as the cortisone shot wears off though, his function becomes limited again. In light of his pain experienced during forward flexion from 0 to 40 degrees and in light of the Veteran's testimony as to his loss of function during periods in which a cortisone shot has not been administered, affording the Veteran the benefit of the doubt, the Board has determined that the criteria is met for a 20 percent disability rating from September 4, 2007.

In consideration of the general rating criteria for diseases of the spine, a disability rating in excess of 20 percent is not warranted for any period based on review of the evidence of record. As detailed, the December 2007 VA examination report reflects flexion from 0 to 70 degrees, but even consideration of pain experienced from 0 to 40 degrees, this would not warrant a 40 percent rating as range of motion testing does not reflect forward flexion of the thoracolumbar spine 30 degrees or less, even in consideration of pain and repetitive motion. Likewise, on examination in October 2010, flexion was from 0 to 45 degrees with pain at 45 degrees. But there were no additional limitations after three repetitions of range of motion. As forward flexion of the thoracolumbar spine 30 degrees or less is not shown on objective examination, the Veteran's disability does not meet the criteria for a disability rating in excess of 20 percent.

With regard to the criteria for rating intervertebral disc syndrome, both the December 2007 and October 2010 VA examination reports do reflect complaints of spasm but no findings of neurological symptoms such as bowel or bladder impairment. The Veteran's radicular symptoms will be discussed in detail below.

- 10-

There is no evidence that the Veteran has incapacitating episodes of at least 4 weeks but less than 6 weeks. The December 2007 VA examination reflects no incapacitating episodes. The October 2010 VA examination reflects complaints of weekly flare-ups but the examiner noted that there are no incapacitating episodes. Thus, a disability rating in excess of 20 percent is not warranted under the formula for rating intervertebral disc syndrome based on incapacitating episodes.

The regulations explicitly take pain upon motion into account, therefore, application of the principles of DeLuca is unnecessary. In the event, however, that the principles of DeLuca are applicable to the regulation, the Board has considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40, 4.45 would warrant a higher rating. See Spurgeon v. Brown, 10 Vet. App. 194 (1997). Initially, the Board notes that the Veteran's pain on flexion was taken into consideration in assigning the 20 percent disability rating for the entire appeal period. Otherwise, pain was the main symptom on range of motion testing in December 2007. On examination in October 2010, the examiner noted decreased mobility, problems with lifting and carrying, weakness or fatigue, decreased strength and pain. But there was no further limitation of motion due to repetitive motion. His symptomatology and functional loss has been considered in assigning the 20 percent disability rating. Thus, the 20 percent disability rating adequately compensates him for any pain and functional loss.

Radiculopathy

38 C.F.R. § 4.124a, Diagnostic Code 8720 addresses neuralgia pertaining to the sciatic nerve (Diagnostic Code 8520). Under Diagnostic Code 8520, a 10 percent rating is for application for mild incomplete paralysis of the sciatic nerve. Moderate incomplete paralysis of the sciatic nerve warrants a 20 percent rating, moderately severe incomplete paralysis of the sciatic nerve warrants a 40 percent rating, and severe incompletely paralysis of the sciatic nerve, with marked muscular atrophy warrants a 60 percent rating. 38 C.F.R. § 4.124a, DC 8521. The term "incomplete paralysis," with these and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial

-11-

regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor. 38 C.F.R. § 4.124a.

At the December 2009 VA examination the Veteran complained of numbness and radiating pain from his low back to the testicular area and bilateral lower extremities. Specifically, he indicated that pain radiates from the groin area to the left, which makes it difficult for him to ambulate. The Board acknowledges a November 2004 VA treatment report, which noted complaints of low back pain with radiating pain to the left leg and testicular area, and a more recent November 2007 VA treatment report, which noted radiating pain in the groin area. However, while the December 2007 VA examination acknowledged that there was reduced range of motion due to neurologic disease, a detailed examination of the extent of any neurological impairment was not conducted.

Thus, at the October 2010 VA examination, he underwent neurological testing which reflected that his right and left upper extremities were normal, as was his left lower extremity. In his right lower extremity, there was decreased vibration in his peripheral nerve in the right thigh. However, position sense was normal, pain or pinprick was normal and light touch was normal. There was no dysesthesias. The examiner diagnosed right lumbar radiculopathy.

Based on the above, the Board finds that the subjective and objective evidence supports a disability rating of 10 percent for mild incomplete paralysis of the right lower extremity due to radiculopathy. While radiculopathy of the right lower extremity was not confirmed until objective examination in October 2010, in light of his subjective complaints documented in VA outpatient treatment records and hearing testimony, the 10 percent rating is effective September 4, 2007, which corresponds to the date that the Veteran filed his increased rating claim. See 38 C.F.R. § 3.400. The Veteran is competent to report his symptoms of radiculopathy in the extremity. The Board observes that lay testimony is competent to establish the presence of observable symptomatology. Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).

- 12-

Weighing the evidence of record, with consideration of the Veteran's reported symptoms, which are both competent and credible, the Board finds that the evidence is in relative equipoise. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Therefore, affording the Veteran the benefit-of-the-doubt, a separate 10 percent disability rating is warranted for right lower extremity symptomatology analogous to radiculopathy. This said, a rating in excess of 10 percent is not warranted, as there have been no findings of paralysis or muscle atrophy. Based on such objective findings, the Veteran's radiculopathy is wholly sensory, and the objective findings support only a characterization of mild sensory loss, thus a 20 percent disability rating is not warranted for radiculopathy, right side. See 38 C.F.R. § 4.124a, DC 8521.

Extraschedular

The Board has also considered whether the Veteran's lumbar spine disability with right lower extremity radiculopathy presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted. See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). Here, the rating criteria reasonably describes the Veteran's disability levels and symptomatology, and provides for a greater evaluation for additional or more severe symptoms; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate. See Thun v. Peake, 22 Vet. App. 111, 115 (2008). Likewise, the Board acknowledges that the Veteran is in receipt of a TDIU, effective October 28, 2010. Consequently, referral for extraschedular consideration is not warranted.

- 13-

ORDER

From September 4, 2007, a 20 percent disability rating for degenerative disc disease, lumbar spine, is granted, subject to applicable laws and regulations.

Entitlement to a disability rating in excess of 20 percent for degenerative disc disease, lumbar spine, is denied.

From September 4, 2007, entitlement to a separate 10 percent disability rating for radiculopathy of the right lower extremity is granted, subject to applicable laws and regulations.

JOAQUIN AGUAYO-PERELES 
Veterans Law Judged Board of Veterans' Appeals

- 14-



